Exhibit 10.1
 
AGREEMENT

 
This AGREEMENT (the “Agreement”) is made as of April 28, 2015 by and among ARIAD
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company”), and the persons and entities listed on
Schedule A hereto (collectively, the “Sarissa Group”). In consideration of the
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
AGREEMENT
 
1. Certain Definitions. Unless the context otherwise requires, the following
terms, for all purposes of this Agreement, shall have the meanings specified in
this Section 1:
 
“2015 Annual Meeting” means the Company’s 2015 annual meeting of stockholders.
 
“2016 Annual Meeting” means the Company’s 2016 annual meeting of stockholders.
 
“2017 Annual Meeting” means the Company’s 2017 annual meeting of stockholders.
 
“2016 Notice Window” means the period during which notice of nominations or
other business to be brought before the 2016 Annual Meeting by a stockholder
would be considered timely under the Company’s bylaws.
 
“Affiliate” shall have the meaning set forth in Rule 12b-2 of the rules and
regulations promulgated under the Exchange Act; provided, however, that for
purposes of this Agreement, (a) the members of the Sarissa Group and their
Affiliates, on the one hand, and the Company and its Affiliates, on the other,
shall not be deemed to be “Affiliates” of one another and (b) any business
entity of which the Sarissa Designee is a member of the board (or similar
governing body) shall not be deemed to be an “Affiliate” of the Sarissa Group
solely due to such relationship. For the avoidance of doubt, Alexander J. Denner
shall be deemed an Affiliate of the Sarissa Group.
 
“Agreement Press Release” shall have the meaning set forth in Section 5.1 below.
 
“Beneficially Own,” “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 of
the rules and regulations promulgated under the Exchange Act; provided that, for
purposes of Sections 3.2(a) and (b) and Section 4.1(a) below, “Beneficially Own”
and “Beneficial Ownership” shall include securities which are beneficially
owned, directly or indirectly, by the Sarissa Group, as a Receiving Party;
provided, however, that the number of shares of Common Stock that a person is
deemed to beneficially own pursuant to this proviso in connection with a
particular Derivatives Contract shall not exceed the number of Notional Common
Shares with respect to such Derivatives Contract.

--------------------------------------------------------------------------------

 
 
“Berger Retirement Date” means the date on which Harvey J. Berger’s retirement
as director, Chief Executive Officer and President of the Company is effective
and he is no longer employed in any position with or is otherwise providing
services to the Company or any Subsidiary thereof, other than as Special Advisor
(as defined in the Retirement Agreement).
 
“Board” means the Board of Directors of the Company.
 
“CEO Search Committee” shall have the meaning set forth in Section 2.2 below.
 
“Common Stock” shall mean shares of the Common Stock of the Company, $0.001 par
value.
 
“Confidentiality Agreement” shall mean the Confidentiality Agreement dated
February 20, 2014, between the Company and the Sarissa Group.
 
“Derivatives Contract” shall mean a contract between two parties (the “Receiving
Party” and the “Counterparty”) that is designed to produce economic benefits and
risks to the Receiving Party that correspond substantially to the ownership by
the Receiving Party of a number of shares of Common Stock specified or
referenced in such contract (the number corresponding to such economic benefits
and risks, the “Notional Common Shares”), regardless of whether (a) obligations
under such contract are required or permitted to be settled through the delivery
of cash, shares of Common Stock or other property or (b) such contract conveys
any voting rights in shares of Common Stock, without regard to any short or
similar position under the same or any other Derivative Contract. For the
avoidance of doubt, interests in broad-based index options, broad-based index
futures and broad-based publicly traded market baskets of stocks approved for
trading by the appropriate federal governmental authority shall not be deemed to
be Derivatives Contracts.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Existing Agreement” shall mean the Nomination and Standstill Agreement dated as
of February 20, 2014, by and among the Company and the Sarissa Group.
 
“Net Long Position” shall mean such Common Stock Beneficially Owned, directly or
indirectly, that constitute such person’s net long position as defined in Rule
14e-4 under the Exchange Act; provided that, for the avoidance of doubt, “Net
Long Position” shall not include any shares as to which such person has entered
into a derivative or other agreement, arrangement or understanding that hedges
or transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of such shares.
-2-

--------------------------------------------------------------------------------

 
 
“New Sarissa Designee” shall have the meaning set forth in Section 2.1 below.
 
“Press Releases” shall have the meaning set forth in Section 5.1 below.
 
“Replacement” shall have the meaning set forth in Section 2.1 below.
 
“Representatives” shall mean the directors, officers, employees and independent
contractors, agents or advisors (including attorneys, accountants and investment
bankers) of the specified party or any of its Subsidiaries.
 
“Retirement Agreement” means the letter agreement entered into between the
Company and Harvey J. Berger on the date hereof pursuant to which Harvey J.
Berger has agreed to, among other things, retire as Chief Executive Officer of
the Company on the terms set forth therein, together with all other documents
and agreements entered into pursuant to the terms thereof.
 
“Retirement Press Release” shall have the meaning set forth in Section 5.1
below.
 
“Rights Plan” shall mean that certain Section 382 Rights Agreement dated as of
October 31, 2013, between the Company and Computershare Trust Company, N.A., as
amended.
 
“Sarissa Designee” shall have the meaning set forth in the Existing Agreement.
 
“Sarissa Nomination and Proposal” shall have the meaning set forth in Section
4.4 below.
 
“SEC” or “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Exchange Act.
 
“Standstill Period” shall mean the period beginning on the Berger Retirement
Date and ending on the earliest of (a) the date when the Sarissa Designee
resigns from the Board, (b) the date, if any, within the 2016 Notice Window on
which the Sarissa Group gives notice in accordance with Section 2.6.1 of the
Company’s bylaws of the nomination of  one or more directors to stand for
election at the 2016 Annual Meeting and (c) the date of the 2016 Annual Meeting.
 
    “Subsidiaries” shall mean each corporation, limited liability company,
partnership, association, joint venture or other business entity of which any
party or any of its Affiliates owns, directly or indirectly, more than 50% of
the stock or other equity interest entitled to vote on the election of the
members of the board of directors or similar governing body.
-3-

--------------------------------------------------------------------------------

 
 
 “Voting Stock” shall mean shares of the Common Stock and any other securities
of the Company having the ordinary power to vote in the election of members of
the Board.
 
2. Appointment of the Sarissa Group’s Nominee to the Board; Formation of CEO
Search Committee; Retirement of Harvey J. Berger
 
2.1 The Company will on the date hereof add Anna Protopapas (the “New Sarissa
Designee”) to the Board as a Class 2 director with a term expiring at the 2017
Annual Meeting to fill the existing vacancy in such class.  If, from the date
hereof until the completion of the 2017 Annual Meeting, the New Sarissa Designee
ceases to serve (or indicates to the Company her desire to cease to serve) as a
director of the Company for any reason, for so long as the Sarissa Designee is a
member of the Board, the Sarissa Group shall have the right to submit the name
of a replacement, which person will (i) not be an officer or employee of the
Sarissa Group and (ii) qualify as “independent” pursuant to Nasdaq listing
standards (the “Replacement”) to the Company for its reasonable approval and
who, following such approval and following the New Sarissa Designee’s cessation
of service as a director, the Company shall appoint, as promptly as practicable,
to serve as a director in substitution for the New Sarissa Designee for the
remainder of the term expiring at the 2017 Annual Meeting.  If the proposed
Replacement is not approved by the Company, the Sarissa Group shall have the
right to submit another proposed Replacement to the Company for its reasonable
approval.  The Sarissa Group shall have the right to continue submitting the
name of a proposed Replacement to the Company for its reasonable approval until
the Company approves that such Replacement may serve as a director, at which
time such person is appointed as the Replacement. The Company agrees that upon
being requested to approve a proposed Replacement, it shall grant or withhold
its reasonable approval as promptly as practicable, subject to the Company
conducting its customary vetting and review processes for such person, which may
include, among other things, customary telephonic interviews.  For the avoidance
of doubt, any such Replacement who becomes a Board member in replacement of the
New Sarissa Designee shall be deemed to be the New Sarissa Designee for all
purposes under this Agreement.
 
2.2  (a) The Company shall not be obligated to include the New Sarissa Designee
on the slate of directors proposed for election at any of the Company’s annual
meetings of stockholders.  So long as (i) both the Sarissa Designee and the New
Sarissa Designee is a member of the Board and (ii) the Sarissa Group (together
with their Affiliates) Beneficially Own an aggregate Net Long Position in at
least 6,000,000 shares of Common Stock (as adjusted from time to time for any
stock dividends, combinations, splits, recapitalizations and the like), the
Company shall notify the Sarissa Group in writing no less than 25 calendar days
before the advance notice deadline for submission of stockholder director
nominations set forth in the Company’s bylaws whether or not the New Sarissa
Designee will be nominated by the Company for election as a director at any
annual meeting thereof if the term thereof as a director otherwise expires at
such meeting.  If the Sarissa Group is so notified by the Company that the New
Sarissa Designee will be so nominated, the Company shall so nominate the New
Sarissa Designee and shall use reasonable best efforts to cause the election of
the New Sarissa Designee so nominated by the Company (including listing the New
Sarissa Designee in the proxy statement and proxy card prepared, filed and
delivered in connection with such meeting and recommending that the Company’s
stockholders vote in favor of the election of the New Sarissa Designee (along
with all other Company nominees) and otherwise supporting him or her for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees in the aggregate).
-4-

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary in this Agreement, if at any time
after the date hereof, the members of the Sarissa Group (together with their
controlled Affiliates) cease collectively to Beneficially Own an aggregate Net
Long Position in at least 6,000,000 shares of Common Stock (as adjusted from
time to time for any stock dividends, combinations, splits, recapitalizations
and the like), then the New Sarissa Designee shall promptly tender her
resignation from the Board and any committee of the Board on which she is a
member.
 
2.3 The Company will commence a search for a new Chief Executive Officer of the
Company promptly following the date hereof. In connection therewith, on the date
hereof, the Board will form a new committee of the Board (the “CEO Search
Committee”), comprised of Alexander J. Denner (as Chairman), Norbert G. Riedel,
Sarah J. Schlesinger and Wayne Wilson. The CEO Search Committee will be
responsible for running the process for the selection of, and negotiating the
terms and conditions of the employment of, the new Chief Executive Officer and
will have the authority to engage an executive search firm and legal counsel
selected by it in its discretion, the fees and expenses of which shall be paid
by the Company. The Board will not change the composition (or chairmanship) of
the CEO Search Committee (or increase or decrease its size) or form any
sub-committee thereof or any other committee of the Board to perform a similar
function or suspend or terminate the search for a new Chief Executive Officer or
fill any vacancy on the CEO Search Committee, in each case without the prior
written consent of the Sarissa Group.
 
2.4 The Company shall enforce the terms and provisions of the Retirement
Agreement in accordance with the terms set forth therein as in effect on the
date hereof (or on the date of the execution thereof) and shall not amend or
modify the terms or provisions thereof or waive any provisions thereunder, in
each case without the prior written consent of the Sarissa Group.  The Company
shall promptly notify the Sarissa Group in writing of any material breach or
threatened material breach of the Retirement Agreement by Harvey J. Berger that
is known to the Company. Notwithstanding the foregoing, if at any time after the
date hereof, the members of the Sarissa Group (together with their controlled
Affiliates) cease collectively to Beneficially Own an aggregate Net Long
Position in at least 6,000,000 shares of Common Stock (as adjusted from time to
time for any stock dividends, combinations, splits, recapitalizations and the
like), the Company shall not have to comply with this Section 2.4 and this
Section 2.4 shall be of no further force and effect.
-5-

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties and Covenants 
 
3.1 Each of the parties hereto represents and warrants to the other parties
that:
 
(a) such party has all requisite corporate or other authority and power
necessary to execute and deliver this Agreement and to consummate the
transactions contemplated hereby;
 
(b) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required corporate or other action on the part of such party and no other
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby;
 
(c) this Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms; and
 
(d) this Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.
 
3.2 Each member of the Sarissa Group jointly represents and warrants that, as of
the date of this Agreement, (a) the Sarissa Group Beneficially Owns an aggregate
of 12,850,000  shares of Voting Stock of the Company, (b) except for (i) such
ownership, (ii) $8,800,000 in aggregate principal amount of ARIAD’s 3.625%
Convertible Senior Notes due 2019 and (iii) equity awards granted to Alexander
J. Denner in his capacity as a director of the Company (in each case, to the
extent any of the foregoing constitutes Beneficial Ownership of Voting Stock),
no member of the Sarissa Group, individually or in the aggregate with all other
members of the Sarissa Group and its Affiliates has any other Beneficial
Ownership of any Voting Stock and (c) the Sarissa Group, collectively with its
Affiliates, has a Net Long Position of 12,850,000 shares of Voting Stock.
 
3.3 The Company represents that since January 1, 2013, there have been: (i) no
amendments to the Company’s bylaws other than as publicly disclosed; and (ii) no
material amendments to compensatory arrangements applicable to named executive
officers other than as publicly disclosed.
-6-

--------------------------------------------------------------------------------

 
 
3.4 During the Standstill Period, as long as the Sarissa Group has not
intentionally and materially breached this Agreement or the Existing Agreement
and failed to cure such breach within five business days of written notice from
the Company specifying any such breach, the Company shall not make or issue, or
cause to be made or issued, any public disclosure, statement or announcement
(including any SEC filing) negatively commenting upon any member of the Sarissa
Group or its principals or employees, including the Sarissa Group’s corporate
strategy, business, corporate activities, governing body or management (and
including making any statements critical of the Sarissa Group’s business,
strategic direction, capital structure or compensation practices).  This
Agreement is not intended to, and shall be interpreted in a manner that does
not, limit or restrict the Company or any Affiliate thereof from exercising any
legally protected whistleblower rights (including pursuant to Rule 21F under the
Exchange Act).
 
3.5 From and after the date of this Agreement, the New Sarissa Designee shall be
covered by the same indemnification and insurance provisions and coverage as are
applicable to the individuals that are currently directors of the Company.
 
3.6 The Company represents, warrants, covenants and agrees (a) that, for
purposes of the Company’s 2005 Executive Compensation Plan, the appointment of
the New Sarissa Designee to the Board has been endorsed by a majority of the
members of the Board before the date hereof and (b) that, upon her appointment
to the Board, the New Sarissa Designee shall be deemed to be, or shall
constitute, a “Continuing Director” for purposes of indemnification arrangements
with any officers or directors.
 
3.7  The Company hereby agrees that it shall not, for so long as the New Sarissa
Designee is a member of the Board adopt any policies applicable to directors
that are inconsistent with the provisions of this Agreement and to the extent
any such policies are inconsistent with the terms of this Agreement, the terms
of this Agreement shall govern.
 
4. Covenants of the Sarissa Group. 
 
            4.1 Standstill.
 
       During the Standstill Period, so long as the Company has not
intentionally and materially breached this Agreement or the Existing Agreement
and failed to cure such breach within five business days of written notice from
the Sarissa Group specifying any such breach, the Sarissa Group and its
Affiliates will not, without the prior written consent of the Company:
 
           (a) acquire, offer, seek or propose to acquire, or agree to acquire,
directly or indirectly, by purchase or otherwise (but excluding any action by
the Company such as a stock dividend), Beneficial Ownership of Voting Stock of
the Company if after giving effect to such acquisition the Sarissa Group would
Beneficially Own more than the higher of (x) 6.96% of the outstanding shares of
Voting Stock of the Company and (y) such higher amount that any other person or
group required to file on Schedule 13D is permitted to buy or own pursuant to
the terms of, or as a result of being waived through, the Rights Plan (including
any amendments thereto) or any replacement thereof or other rights plan
implemented by the Company (and the Company agrees not to include a “trigger
amount”, applicable to any other person or group not required to file on
Schedule 13D, under the Rights Plan (including any amendments thereto) or any
replacement thereof or other rights plan implemented by the Company, of more
than 15% Beneficial Ownership of Voting Stock of the Company, unless such higher
“trigger amount” also applies to any person or group required to file on
Schedule 13D) or, if the Rights Plan (including any amendments thereto) and any
replacement thereof and any other rights plan implemented by the Company, have
expired or are otherwise no longer in effect, such higher amount that any other
person or group is permitted to buy or own pursuant to the terms of, or as a
result of being approved to acquire in accordance with, Section 203 of the
Delaware General Corporation Law (and the Company agrees that it will grant
similar waivers or approvals to the Sarissa Group under the Rights Plan
(including any amendments thereto) or replacement thereof or other rights plan
implemented by the Company or Section 203, as it has granted or hereafter does
grant, to any such person or group);
-7-

--------------------------------------------------------------------------------

 
 
       (b) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any person with respect to the voting of,
any Voting Stock of the Company (other than in the Sarissa Designee’s capacity
as a member of the Board in a manner consistent with the Board’s recommendation
in connection with such matter);


               (c) separately or in conjunction with any other person in which
it is or proposes to be either a principal, partner or financing source or is
acting or proposes to act as broker or agent for compensation, submit a proposal
for or offer of (with or without conditions) (including to the Board), any
Extraordinary Transaction. “Extraordinary Transaction” means any of the
following involving the Company or any of its Subsidiaries or its or their
securities or a material amount of the assets or businesses of the Company or
any of its Subsidiaries: any tender offer or exchange offer, merger,
acquisition, business combination, reorganization, restructuring,
recapitalization, sale or acquisition of material assets, liquidation or
dissolution;  provided, however, this subparagraph (c) shall not prevent the
Sarissa Designee acting in his capacity as a director of the Company from
raising such matter at the Board;


               (d) form, join or in any way participate in a 13D Group (other
than the Sarissa Group);
 
               (e) present at any annual meeting or any special meeting of the
Company’s stockholders or through action by written consent any proposal for
consideration for action by stockholders or (except as explicitly permitted by
this Agreement) propose any nominee for election to the Board or seek the
removal of any member of the Board, other than through action at the Board by
the Sarissa Designee acting in his capacity as such;
-8-

--------------------------------------------------------------------------------

 
 
               (f) grant any proxy, consent or other authority to vote with
respect to any matters (other than to the named proxies included in the
Company’s proxy card for an annual meeting or a special meeting) or deposit any
of the Voting Stock (or any securities convertible, exchangeable for or
otherwise exercisable to acquire such Voting Stock) held by the Sarissa Group or
its Affiliates in a voting trust or subject them to a voting agreement or other
arrangement of similar effect.
 
               (g) make or issue, or cause to be made or issued, any public
disclosure, statement or announcement (including any SEC filing) (x) in support
of any solicitation described in clause (b) above, or (y) negatively commenting
upon the Company, including the Company’s corporate strategy, business, research
and development, corporate activities, Board or management (and including making
any statements critical of the Company’s business, strategic direction, capital
structure or compensation practices).  This Agreement is not intended to, and
shall be interpreted in a manner that does not, limit or restrict the Sarissa
Group or any Affiliate thereof from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Exchange Act).
 
               (h) institute, solicit, assist or join, as a party, any
litigation, arbitration or other proceeding against or involving the Company or
any of its current or former directors or officers (including derivative
actions) other than to enforce the provisions of this Agreement;
 
               (i) make any request under Section 220 of the Delaware General
Corporation Law;
 
               (j) request the Company or any of its Representatives, directly
or indirectly, to amend or waive any provision of this Section 4.1; provided
that the Sarissa Group may confidentially request the Company to amend or waive
any provision of this Section 4.1 in a manner that would not be reasonably
likely to require public disclosure; or
 
               (k) direct, instruct, assist or encourage any of their respective
Subsidiaries, Representatives or Affiliates to take any such action.
 
Notwithstanding the foregoing, nothing in this Section 4.1 shall be deemed to
restrict or limit the Sarissa Group from making or issuing, or causing to be
made or issued, any public disclosure, statement or announcement stating whether
the Sarissa Group is in favor of or against any potential Extraordinary
Transaction that has been announced by a third party and the reasons for that
position.  For the avoidance of doubt, all parties acknowledge and agree that
the standstill provisions set forth in the Existing Agreement are and shall
continue to be of no force or effect.  Prior to the commencement of the
Standstill Period, the Sarissa Group and its Affiliates shall not take any of
the actions described in clauses (b) through (j) in this Section 4.1 or direct,
instruct, assist or encourage any of their respective Subsidiaries,
Representatives or Affiliates to take any such actions, in each case, if the
taking of such action involves public disclosure, or would require public
disclosure, by the Sarissa Group, any of its Subsidiaries, Representatives or
Affiliates or, based upon advice of its outside legal counsel, would require
public disclosure by the Company, unless and until the matters prompting such
action are discussed at a Board meeting that shall be called with reasonable
promptness following the Sarissa Designee’s request therefor; provided that no
such discussions with the Board shall be required for the Sarissa Group or its
Affiliates to make a public disclosure, statement or announcement (including any
SEC filing) in response to a public disclosure, statement or announcement
(including any SEC filing) made by or on behalf of the Company or any of its
Representatives that references, directly or indirectly, the Sarissa Group or
any of its Affiliates.
-9-

--------------------------------------------------------------------------------

 
 
4.2 Reserved.
 
4.3 Voting. So long as the Company has not intentionally and materially breached
this Agreement or the Existing Agreement and failed to cure such breach within
five business days of written notice from the Sarissa Group specifying any such
breach, the Sarissa Group shall, and shall cause its Affiliates, to (a) cause in
the case of all Voting Stock of the Company owned of record, and (b) instruct
the record owner, in the case of all Voting Stock of the Company Beneficially
Owned but not owned of record, directly or indirectly, by them, as of the record
date for the 2015 Annual Meeting that are entitled to vote at the 2015 Annual
Meeting or at any adjournments or postponements thereof, to be present for
quorum purposes, and to be voted in favor of all directors nominated by the
Board for election at the 2015 Annual Meeting; provided, however, that in the
event that Harvey J. Berger shall have intentionally and materially breached the
Retirement Agreement and failed to cure such breach within five business days of
written notice from the Company specifying any such breach, the Sarissa Group
shall not be required to cause any such Voting Stock to be voted in favor of Dr.
Berger.  The Company shall duly convene and hold the 2015 Annual Meeting no
later than July 25, 2015.
 
4.4 Withdrawal. The Sarissa Group hereby irrevocably withdraws its Stockholders’
Notice of Stockholder Business and Nominations at the 2015 Annual Meeting of
Stockholders dated February 19, 2015, as restated as of February 24, 2015,
providing notice to the Company of its intention to nominate certain individuals
for election as directors of the Company at the 2015 Annual Meeting and of its
intention to make the shareholder proposal set forth therein at the 2015 Annual
Meeting (the “Sarissa Nomination and Proposal”).  The Sarissa Group hereby
further agrees that all of its members and Affiliates shall not, directly or
indirectly, solicit proxies or participate or engage in a proxy contest with
respect to the election of directors at the 2015 Annual Meeting or any other
proposal to be considered at the 2015 Annual Meeting or present any other
proposal for consideration at the 2015 Annual Meeting and shall immediately
cease all efforts, direct or indirect, in furtherance of the Sarissa Nomination
and Proposal and any related solicitation in connection with the Sarissa
Nomination and Proposal.
-10-

--------------------------------------------------------------------------------

 
 
5. Miscellaneous. 
 
5.1 Public Announcements. No earlier than 7:30 a.m. and no later than 9:00 a.m.,
New York City time, on the first trading day after the date hereof, the Company
and the Sarissa Group shall announce this Agreement and the material terms
hereof by means of two press releases, one in the form attached to this
Agreement as Exhibit A (the “Agreement Press Release”) and one in the form
attached to this Agreement as Exhibit B (the “Retirement Press Release” and
together with the Agreement Press Release, the “Press Release”). Neither the
Company nor the Sarissa Group shall make (and each shall cause their
Representatives not to make) any public announcement or statement that is
inconsistent with or contrary to the statements made in the Press Release or the
terms of this Agreement or the Retirement Agreement, except as required by law
or the rules of any stock exchange or with the prior written consent of the
other party which will not be unreasonably withheld. The Company acknowledges
that the Sarissa Group intends to file this Agreement and the agreed upon Press
Release (or any of them) as an exhibit to its Schedule 13D pursuant to an
amendment that the Company shall have the opportunity to review in advance. The
Sarissa Group shall have an opportunity to review in advance the Form 8-K to be
made by the Company with respect to this Agreement and the Retirement Agreement.
 
5.2 Existing Agreement; Confidentiality Agreement. The Company and the Sarissa
Group hereby acknowledge and confirm that, except as expressly set forth in this
Agreement, nothing herein shall affect the Confidentiality Agreement or the
Existing Agreement, which shall remain in full force and effect in accordance
with their terms (except to the extent expressly modified by any of the
provisions set forth herein).
 
5.3 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware without giving effect to the principles of conflicts of laws. Any legal
action or other legal proceeding relating to this Agreement or the enforcement
of any provision of this Agreement may be brought or otherwise commenced in any
state or federal court located in the State of Delaware. Each party hereto
agrees to the entry of an order to enforce any resolution, settlement, order or
award made pursuant to this Section 5.3 by the state and federal courts located
in the State of Delaware and in connection therewith hereby waives, and agrees
not to assert by way of motion, as a defense, or otherwise, any claim that such
resolution, settlement, order or award is inconsistent with or violative of the
laws or public policy of the laws of the State of Delaware or any other
jurisdiction.
-11-

--------------------------------------------------------------------------------

 
 
5.4 Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
not be assigned or assignable by any of the parties to this Agreement without
the prior written consent of each of the non-assigning parties.  This Agreement,
however, shall inure to the benefit of, and be binding upon, the successor and
assigns of the parties hereto.   This Agreement is solely for the benefit of the
parties named hereto, is not enforceable by any other persons.
 
5.5 Entire Agreement; Amendment. This Agreement, the Existing Agreement and the
Confidentiality Agreement constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.
Except for the Existing Agreement and the Confidentiality Agreement, any
previous agreements among the parties relative to the specific subject matter
hereof are superseded by this Agreement. Neither this Agreement nor any
provision hereof may be amended, changed, waived, discharged or terminated other
than by a written instrument signed by the party against who enforcement of any
such amendment, change, waiver, discharge or termination is sought.
 
5.6 Notices, etc. All notices and other communications required or permitted
hereunder shall be effective upon receipt by email to all persons whose email
addresses are set forth below, with a copy also sent by express overnight
delivery service, to the party to be notified, at the respective addresses set
forth below, or at such other address which may hereinafter be designated in
writing:
 

 
If to the Sarissa Group:  
     
Sarissa Capital Management LP
   
660 Steamboat Road, 3rd Floor
   
Greenwich, Connecticut 06830
   
Attention: Mark DiPaolo
   
Email: mdipaolo@sarissacap.com
          with a copy to:          
Willkie Farr & Gallagher LLP
   
787 Seventh Ave. 
   
New York, NY 10019
   
Attention:  Russell Leaf 
   
Email: Rleaf@willkie.com
     

 
 
-12-

--------------------------------------------------------------------------------

 
 

 
If to the Company, to:  
       
ARIAD Pharmaceuticals, Inc.  
    26 Landsdowne Street     Cambridge, Massachusetts 02139      
Attention: Thomas J. DesRosier, Executive Vice President, Chief Legal and
Administrative Officer 
   
Email: thomas.desrosier@ariad.com
          with a copy to:       Cravath, Swaine & Moore LLP      825 Eighth
Avenue  New York, New York 10019      Attention: Scott A. Barshay, Esq.  and
George F. Schoen, Esq.     Email: sbarshay@cravath.com   and gschoen@cravath.com

 
5.7 Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
5.8 Titles and Subtitles. The titles of the Articles and Sections of this
Agreement are for convenience of reference only and in no way define, limit,
extend, or describe the scope of this Agreement or the intent of any of its
provisions.
 
5.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
5.10 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.
 
5.11 Consents. Any permission, consent, or approval of any kind or character
under this Agreement shall be in writing and shall be effective only to the
extent specifically set forth in such writing.
 
5.12 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.
-13-

--------------------------------------------------------------------------------

 
 
5.13 Construction of Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The term “including” shall in all instances be deemed to mean “including without
limitation.”
 
5.14 Section References. Unless otherwise stated, any reference contained herein
to a Section or subsection refers to the provisions of this Agreement.
 
5.15 Variations of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the context in which they are used may require.
 
5.16 Expenses. The Company shall reimburse the Sarissa Group for the invoiced
fees and expenses of Willkie Farr & Gallagher LLP in connection with this
Agreement and the Sarissa Nomination and Proposal (such reimbursement not to
exceed $150,000 in the aggregate) with payment to be made by the Company to the
Sarissa Group by certified check or wire transfer of immediately available funds
promptly following the receipt of an invoice for such fees and expenses.
 
 [Remainder of Page Intentionally Left Blank]
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.


 

 
ARIAD PHARMACEUTICALS, INC.
         
 
By:
 /s/ Thomas J. DesRosier       Name:  Thomas J. DesRosier       Title:  
Executive Vice President, Chief Legal and Administrative Officer          

 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------

 

 
 

 
SARISSA CAPITAL
MANAGEMENT LP
         
 
By:
/s/ Mark DiPaolo        Name:  Mark DiPaolo        Title:   General Counsel     
     

 
 

 
SARISSA CAPITAL
DOMESTIC FUND LP
         
 
By:
/s/ Mark DiPaolo        Name:  Mark DiPaolo        Title:   Authorized Person   
       

 

 
SARISSA CAPITAL
OFFSHORE MASTER FUND LP
         
 
By:
/s/ Mark DiPaolo        Name:  Mark DiPaolo        Title:   Authorized Person   
       

 
 

 
SARISSA CAPITAL FUND GP LP
         
 
By:
/s/ Mark DiPaolo        Name:  Mark DiPaolo        Title:   Authorized Person   
       

 
 

 
SARISSA CAPITAL
OFFSHORE FUND GP LLC
         
 
By:
/s/ Mark DiPaolo        Name:  Mark DiPaolo        Title:   Authorized Person   
       

 
 
 
-16-

--------------------------------------------------------------------------------

 
SCHEDULE A
 
SARISSA GROUP
 
Sarissa Capital Management LP
 
Sarissa Capital Domestic Fund LP
 
Sarissa Capital Offshore Master Fund LP
 
Sarissa Capital Fund GP LP
 
Sarissa Capital Offshore Fund GP LLC
 
 
-17-

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF AGREEMENT PRESS RELEASE
 
 
ARIAD ENTERS INTO SETTLEMENT AGREEMENT WITH SARISSA CAPITAL MANAGEMENT


CAMBRIDGE, MA. — April 29, 2015 – ARIAD Pharmaceuticals, Inc. (NASDAQ: ARIA)
today announced that it has reached an agreement to settle its current proxy
contest with Sarissa Capital Management. In addition, ARIAD’s founder, Harvey J.
Berger, M.D., has informed the Board of Directors of his decision to retire as
chairman and chief executive officer upon appointment of his successor or
December 31, 2015, whichever is earlier.  The Board has formed a CEO search
committee chaired by Alex Denner of Sarissa Capital, which will work
expeditiously to find a successor CEO.


In addition, under the terms of the settlement, ARIAD’s Board has appointed Anna
Protopapas by filling an existing open director seat on the Board.  Sarissa will
withdraw its proposed slate of director nominees, which included Ms. Protopapas,
for election at the 2015 Annual Meeting and has agreed to vote all of its shares
in favor of the Board’s nominees.


“The Board believes this settlement is in the best interests of shareholders, as
it allows us to focus on conducting the search for ARIAD’s next CEO while
continuing to execute on our critical commercial and pipeline initiatives,” said
Wayne Wilson, lead independent director of the Board. “We welcome Anna to the
Board and look forward to working together constructively with Sarissa for the
benefit of all shareholders.”


“I am excited to work with the board members to optimally position ARIAD as it
embarks on its next stage of development.  I believe ARIAD’s loyal and dedicated
employees will be able to significantly increase the value of our assets,
especially Iclusig and brigatinib, which both hold great promise for cancer
patients,” said Alex Denner of Sarissa Capital.


Ms. Protopapas is Chief Executive Officer of Mersana Therapeutics.  She
previously served as a member of the Executive Committee of Takeda
Pharmaceutical Company Limited and held various senior management positions,
including President of Millennium Pharmaceuticals, a wholly owned subsidiary of
Takeda, where she was responsible for leading Takeda’s oncology business, and
Executive Vice President of Global Business Development, where she was
responsible for global acquisitions, partnering, licensing and venture
investing.  Prior to serving on Takeda’s Executive Committee, Ms. Protopapas
served on Millennium’s Executive Committee as Senior Vice President of Strategy
and Business Development, where she led the company’s business development
initiatives and led the process that resulted in the $8.8 billion sale of
Millennium to Takeda. Ms. Protopapas received a B.S. in engineering from
Princeton University, an M.S. in chemical engineering practice from
Massachusetts Institute of Technology and a MBA from Stanford Graduate School of
Business.


About ARIAD
ARIAD Pharmaceuticals, Inc., headquartered in Cambridge, Massachusetts and
Lausanne, Switzerland, is an integrated global oncology company focused on
transforming the lives of cancer patients with breakthrough medicines. ARIAD is
working on new medicines to advance the treatment of various forms of chronic
and acute leukemia, lung cancer and other difficult-to-treat cancers. ARIAD
utilizes computational and structural approaches to design small-molecule drugs
that overcome resistance to existing cancer medicines. For additional
information, visit http://www.ariad.com or follow ARIAD on Twitter
(@ARIADPharm).
-18-

--------------------------------------------------------------------------------

 
Forward-Looking Statements


This communication contains “forward-looking statements” including, but not
limited to, statements regarding future events and ARIAD’s business, strategy
and results. These statements are made pursuant to the safe harbor provisions of
the Private Securities Litigation Reform Act of 1995 and are identified by use
of words such as “may,” “anticipate,” “estimate,” “expect,” “project,” “intend,”
“plan,” “believe” and other words and terms of similar meaning. Such statements
are based on management’s expectations and are subject to certain factors, risks
and uncertainties that may cause actual results, outcome of events, timing and
performance to differ materially from those expressed or implied by such forward
looking statements. These risks and uncertainties include, but are not limited
to, our ability to meet anticipated clinical trial commencement, enrollment and
completion dates for our products and product candidates and to move new
development candidates into the clinic; our ability to secure a partnership for
brigatinib (AP26113); difficulties or delays in obtaining regulatory and pricing
and reimbursement approvals to market our products; our ability to successfully
commercialize and generate profits from sales of Iclusig; competition from
alternative therapies; our reliance on the performance of third-party
manufacturers and specialty pharmacies for the distribution of Iclusig; the
occurrence of adverse safety events with our products and product candidates;
preclinical data and early-stage clinical data that may not be replicated in
later-stage clinical studies; the costs associated with our research,
development, manufacturing and other activities; the conduct and results of
preclinical and clinical studies of our product candidates; the adequacy of our
capital resources and the availability of additional funding; patent protection
and third-party intellectual property claims; litigation, including our pending
securities class action and derivative lawsuits; our operations in foreign
countries; risks related to key employees, markets, economic conditions, health
care reform, prices and reimbursement rates; and other risk factors detailed in
ARIAD’s public filings with the U.S. Securities and Exchange Commission. The
information contained in this communication is believed to be current as of the
date of original issue. After the date of this communication, ARIAD does not
intend to update any of the forward-looking statements to conform these
statements to actual results or to changes in ARIAD’s expectations, except as
required by law.


Important Additional Information


ARIAD, its directors and certain of its executive officers may be deemed to be
participants in the solicitation of proxies from ARIAD stockholders in
connection with the matters to be considered at ARIAD’s 2015 annual meeting of
stockholders.  ARIAD intends to file a proxy statement and accompanying proxy
card with the U.S. Securities and Exchange Commission (the “SEC”) in connection
with any such solicitation of proxies from ARIAD stockholders. ARIAD
STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ ANY SUCH PROXY STATEMENT AND
ACCOMPANYING PROXY CARD AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY AND IN
THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION.  Information regarding ARIAD’s directors and executive officers is
available in ARIAD’s proxy statement, dated May 9, 2014, for its 2014 annual
meeting of stockholders. To the extent holdings of ARIAD’s securities by
directors or executive officers have changed since the amounts set forth in the
2014 proxy statement, such changes have been or will be reflected on Initial
Statements of Beneficial Ownership on Form 3 or Statements of Change in
Ownership on Form 4 filed with the SEC. More detailed information regarding the
identity of participants, and their direct or indirect interests, by security
holdings or otherwise, will be set forth in the proxy statement and other
materials to be filed with the SEC in connection with ARIAD’s 2015 annual
meeting of stockholders.  Additional information can also be found in ARIAD’s
Annual Report on Form 10-K for the year ended December 31, 2014, filed with the
SEC on March 2, 2015, and in ARIAD’s Quarterly Reports on Form 10-Q. ARIAD’s
stockholders will be able to obtain, free of charge, any proxy statement, any
amendments or supplements to the proxy statement and any other documents filed
by ARIAD with the SEC at the SEC’s website at http://www.sec.gov.  In addition,
copies will be available free of charge at ARIAD’s website at
http://www.ariad.com or by contacting ARIAD’s Investor Relations by mail at
ARIAD Pharmaceuticals, Inc., 26 Landsdowne Street, Cambridge, MA 02139 or by
phone at 617-503-7028.


ARIAD Pharmaceuticals, Inc.
For Investors
Kendra Adams, 617-503-7028
Kendra.adams@ariad.com


Or
For Media
Sard Verbinnen & Co.
George Sard/Andrew Cole/Chris Kittredge
212-687-8080
-19-

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF RETIREMENT PRESS RELEASE
 


ARIAD FOUNDER, HARVEY J. BERGER, M.D., TO RETIRE AS
CHAIRMAN AND CHIEF EXECUTIVE OFFICER




CAMBRIDGE, MA — April 29, 2015 – ARIAD Pharmaceuticals, Inc. (NASDAQ: ARIA)
today announced that its founder, Harvey J. Berger, M.D., has informed the Board
of his decision to retire as chairman and chief executive officer (CEO) upon the
appointment of his successor or December 31, 2015, whichever is earlier.  The
Board has begun a comprehensive search to identify Dr. Berger’s successor.  Dr.
Berger has also agreed to serve as a special advisor to the Board and the new
CEO upon his retirement to facilitate a smooth transition.


Dr. Berger commented on his tenure as ARIAD’s CEO:



● “I am proud to have worked with so many incredibly talented employees and
together to have achieved so much for cancer patients in need of new treatment
options where none exist,” said Harvey J. Berger, M.D., chairman and chief
executive officer of ARIAD.  “With an established path to profitability and a
well-defined set of critical corporate initiatives, ARIAD has a remarkable
future.  I had always anticipated retiring around age 65, which I will reach at
the time of our upcoming annual meeting.  My colleagues and I are all driven by
our passion for helping cancer patients, and I hope ARIAD will always be
recognized for this dedication.”  Dr. Berger added, “ARIAD has been at the
forefront of precision medicine initiatives in cancer, and I expect that the
Company will continue to lead the way as new targeted therapies emerge from our
drug-discovery platform – built on our computational and structural
technologies.”



Dr. Berger founded ARIAD 23 years ago and has served as its chairman and chief
executive officer since 1991. He has led the Company’s growth into an integrated
global-oncology company serving patients worldwide.  Under his leadership, ARIAD
scientists have discovered five new drug candidates.  ARIAD brought Iclusig®
(ponatinib) – a novel BCR-ABL tyrosine kinase inhibitor (TKI) – to the market
for use in the treatment of patients with refractory chronic myeloid leukemia
and Philadelphia chromosome-positive acute lymphoblastic leukemia, now approved
in the US, EU, Switzerland, Australia, Canada, and Israel.  Since its approval,
Iclusig has been launched through ARIAD’s commercial organization in the US and
the 16 major markets of the EU and through its distributors in other regions. 
Dr. Berger has also overseen the broadened clinical development of Iclusig and
the implementation of a 3-year strategic plan to achieve sustained profitability
for ARIAD.


Brigatinib – a new ALK TKI with Breakthrough Designation from the FDA – is
ARIAD’s next cancer medicine in development.  It is being studied in the ALTA
pivotal trial of patients with refractory ALK+ non-small cell lung cancer
(NSCLC), which is on track to complete patient enrollment in the third quarter
of this year, leading to anticipated NDA filing next year.  Recently, ARIAD
announced the discovery of AP32788 – its third internally discovered novel TKI –
for use in the treatment of patients with NSCLC and a validated class of novel
mutated targets; the Company plans to file an IND for AP32788 later this year.
-20-

--------------------------------------------------------------------------------

 
Some of Dr. Berger’s colleagues, directors and leadership-team members offered
the following comments:



● “For nearly 25 years, Harvey has put his heart and soul into building a
world-class biotechnology company,” said Wayne Wilson, lead independent director
of the ARIAD Board.  “We all appreciate his dedication to cancer patients and
his focus on building sustainable value for our Company.  He has attracted and
led outstanding employees – from bench scientists to physicians to account
managers in the field.  He has never wavered in his commitment to being the best
in every task that the Company undertook.”  Mr. Wilson added, “The Board will
conduct a thorough search to identify a successor who we expect will guide ARIAD
into its next chapters of innovation and growth, building on the solid
foundation put in place by Harvey and his leadership team.”




● “My lasting memory of my first meeting with Harvey 25 years ago, when ARIAD
was just a twinkle in his eye, is one that helps explain the direction of ARIAD
over this period.  Harvey was passionate about building a company where patients
come first.  He saw the promise of modern science to translate to life-saving
medicines.  And Harvey has delivered on this vision through his dedication and
leadership,” said Stuart L. Schreiber, Ph.D., Founding Member of the Broad
Institute of Harvard and MIT, HHMI Investigator, and Morris Loeb Professor of
Chemistry and Chemical Biology, Harvard University.




● “As CEO of ARIAD, Harvey has been a committed supporter of The Max
Foundation.  Through the years, he has been open to listening to the patient’s
perspective as well as to discussing solutions to help people facing cancer
around the world,” said Pat Garcia-Gonzalez, President and Chief Executive
Officer of The Max Foundation, a global health non-profit organization that
believes that all people living with cancer have the right to access the best
treatment and support.  “He has especially demonstrated an awareness of the
needs of people living with chronic myeloid leukemia and an understanding of the
importance of developing global access strategies for innovative oncology
drugs.  I thank him for his service and look forward to continuing our
collaborations with ARIAD.”




● “Harvey founded and built ARIAD with the clear vision of applying scientific
excellence and clinical scholarship to helping patients in need – a vision that
has been unequivocally fulfilled,” stated Timothy P. Clackson, president of R&D
and chief scientific officer of ARIAD.  “Our employees and thousands of patients
worldwide owe a great debt of gratitude to his exceptional dedication and
perseverance.  The ARIAD leadership team is committed to continuing this work
and driving to further success.”




● “As ARIAD’s founder, Harvey has guided the Company to a mission intensely
focused on helping cancer patients, by discovering and developing new treatments
to allow them to overcome their diseases.  His passion as a physician has
infused its existence.  The many patients and families who have been helped by
ARIAD’s medicines can be thankful for his dedication and insights,” said Frank
G. Haluska, M.D., Ph.D., senior vice president, clinical R&D and chief medical
officer.




● “Harvey enthusiastically embraced the evolution of ARIAD into a global
commercial company,” said Marty J. Duvall, executive vice president and chief
commercial officer of ARIAD.  “His pride, satisfaction and commitment to deliver
on the vision of transforming patient-lives motivates the commercial team each
and every day.”



-21-

--------------------------------------------------------------------------------

 
 
About ARIAD
 
ARIAD Pharmaceuticals, Inc., headquartered in Cambridge, Massachusetts and
Lausanne, Switzerland, is an integrated global oncology company focused on
transforming the lives of cancer patients with breakthrough medicines. ARIAD is
working on new medicines to advance the treatment of various forms of chronic
and acute leukemia, lung cancer and other difficult-to-treat cancers. ARIAD
utilizes computational and structural approaches to design small-molecule drugs
that overcome resistance to existing cancer medicines. For additional
information, visit http://www.ariad.com or follow ARIAD on Twitter
(@ARIADPharm).


About Iclusig® (ponatinib) tablets
Iclusig is a kinase inhibitor. The primary target for Iclusig is BCR-ABL, an
abnormal tyrosine kinase that is expressed in chronic myeloid leukemia (CML) and
Philadelphia-chromosome positive acute lymphoblastic leukemia (Ph+ ALL). Iclusig
was designed using ARIAD’s computational and structure-based drug-design
platform specifically to inhibit the activity of BCR-ABL. Iclusig targets not
only native BCR-ABL but also its isoforms that carry mutations that confer
resistance to treatment, including the T315I mutation, which has been associated
with resistance to other approved TKIs.
Iclusig is approved in the U.S., EU, Australia, Switzerland, Canada, and Israel.
In the U.S., Iclusig is a kinase inhibitor indicated for the:

● Treatment of adult patients with T315I-positive chronic myeloid leukemia
(chronic phase, accelerated phase, or blast phase) or T315I-positive
Philadelphia chromosome positive acute lymphoblastic leukemia (Ph+ ALL).



● Treatment of adult patients with chronic phase, accelerated phase, or blast
phase chronic myeloid leukemia or Ph+ ALL for whom no other tyrosine kinase
inhibitor (TKI) therapy is indicated.



IMPORTANT SAFETY INFORMATION, INCLUDING THE BOXED WARNING
 
WARNING: VASCULAR OCCLUSION, HEART FAILURE, and HEPATOTOXICITY
 
See full prescribing information for complete boxed warning
 
●    Vascular Occlusion: Arterial and venous thrombosis and occlusions have
occurred in at least 27% of Iclusig treated patients, including fatal myocardial
infarction, stroke, stenosis of large arterial vessels of the brain, severe
peripheral vascular disease, and the need for urgent revascularization
procedures. Patients with and without cardiovascular risk factors, including
patients less than 50 years old, experienced these events. Monitor for evidence
of thromboembolism and vascular occlusion. Interrupt or stop Iclusig immediately
for vascular occlusion. A benefit risk consideration should guide a decision to
restart Iclusig therapy.
 
●    Heart Failure, including fatalities, occurred in 8% of Iclusig-treated
patients. Monitor cardiac function. Interrupt or stop Iclusig for new or
worsening heart failure.
 
●    Hepatotoxicity, liver failure and death have occurred in Iclusig-treated
patients. Monitor hepatic function. Interrupt Iclusig if hepatotoxicity is
suspected.
 
Vascular Occlusion: Arterial and venous thrombosis and occlusions, including
fatal myocardial infarction, stroke, stenosis of large arterial vessels of the
brain, severe peripheral vascular disease, and the need for urgent
revascularization procedures have occurred in at least 27% of Iclusig-treated
patients from the phase 1 and phase 2 trials. Iclusig can also cause recurrent
or multi-site vascular occlusion. Overall, 20% of Iclusig-treated patients
experienced an arterial occlusion and thrombosis event of any grade. Fatal and
life-threatening vascular occlusion has occurred within 2 weeks of starting
Iclusig treatment and in patients treated with average daily dose intensities as
low as 15 mg per day. The median time to onset of the first vascular occlusion
event was 5 months. Patients with and without cardiovascular risk factors have
experienced vascular occlusion although these events were more frequent with
increasing age and in patients with prior history of ischemia, hypertension,
diabetes, or hyperlipidemia. Interrupt or stop Iclusig immediately in patients
who develop vascular occlusion events.
-22-

--------------------------------------------------------------------------------

 
 
Heart Failure: Fatal and serious heart failure or left ventricular dysfunction
occurred in 5% of Iclusig-treated patients (22/449). Eight percent of patients
(35/449) experienced any grade of heart failure or left ventricular dysfunction.
Monitor patients for signs or symptoms consistent with heart failure and treat
as clinically indicated, including interruption of Iclusig. Consider
discontinuation of Iclusig in patients who develop serious heart failure.
 
Hepatotoxicity: Iclusig can cause hepatotoxicity, including liver failure and
death. Fulminant hepatic failure leading to death occurred in an Iclusig-treated
patient within one week of starting Iclusig. Two additional fatal cases of acute
liver failure also occurred. The fatal cases occurred in patients with blast
phase CML (BP-CML) or Philadelphia chromosome positive acute lymphoblastic
leukemia (Ph+ ALL). Severe hepatotoxicity occurred in all disease cohorts.
Iclusig treatment may result in elevation in ALT, AST, or both. Monitor liver
function tests at baseline, then at least monthly or as clinically indicated.
Interrupt, reduce or discontinue Iclusig as clinically indicated.
 
Hypertension: Treatment-emergent hypertension (defined as systolic BP≥140 mm Hg
or diastolic BP≥90 mm Hg on at least one occasion) occurred in 67% of patients
(300/449). Eight patients treated with Iclusig (2%) experienced
treatment-emergent symptomatic hypertension as a serious adverse reaction,
including one patient (<1%) with hypertensive crisis. Patients may require
urgent clinical intervention for hypertension associated with confusion,
headache, chest pain, or shortness of breath. In 131 patients with Stage 1
hypertension at baseline, 61% (80/131) developed Stage 2 hypertension. Monitor
and manage blood pressure elevations during Iclusig use and treat hypertension
to normalize blood pressure.   Interrupt, dose reduce, or stop Iclusig if
hypertension is not medically controlled.
 
Pancreatitis: Clinical pancreatitis occurred in 6% (28/449) of patients (5%
Grade 3) treated with Iclusig. Pancreatitis resulted in discontinuation or
treatment interruption in 6% of patients (25/449). The incidence of
treatment-emergent lipase elevation was 41%. Check serum lipase every 2 weeks
for the first 2 months and then monthly thereafter or as clinically indicated.
Consider additional serum lipase monitoring in patients with a history of
pancreatitis or alcohol abuse. Dose interruption or reduction may be required.
In cases where lipase elevations are accompanied by abdominal symptoms,
interrupt treatment with Iclusig and evaluate patients for pancreatitis. Do not
consider restarting Iclusig until patients have complete resolution of symptoms
and lipase levels are less than 1.5 x ULN.
 
Neuropathy: Peripheral and cranial neuropathy have occurred in Iclusig-treated
patients. Overall, 13% (59/449) of Iclusig-treated patients experienced a
peripheral neuropathy event of any grade (2%, grade 3/4). In clinical trials,
the most common peripheral neuropathies reported were peripheral neuropathy (4%,
18/449), paresthesia (4%, 17/449), hypoesthesia (2%, 11/449), and hyperesthesia
(1%, 5/449). Cranial neuropathy developed in 1% (6/449) of Iclusig-treated
patients (<1% grade 3/4). Of the patients who developed neuropathy, 31% (20/65)
developed neuropathy during the first month of treatment. Monitor patients for
symptoms of neuropathy, such as hypoesthesia, hyperesthesia, paresthesia,
discomfort, a burning sensation, neuropathic pain or weakness. Consider
interrupting Iclusig and evaluate if neuropathy is suspected.
-23-

--------------------------------------------------------------------------------

 
 
Ocular Toxicity: Serious ocular toxicities leading to blindness or blurred
vision have occurred in Iclusig-treated patients. Retinal toxicities including
macular edema, retinal vein occlusion, and retinal hemorrhage occurred in 3% of
Iclusig-treated patients. Conjunctival or corneal irritation, dry eye, or eye
pain occurred in 13% of patients. Visual blurring occurred in 6% of the
patients. Other ocular toxicities include cataracts, glaucoma, iritis,
iridocyclitis, and ulcerative keratitis. Conduct comprehensive eye exams at
baseline and periodically during treatment.
 
Hemorrhage: Serious bleeding events, including fatalities, occurred in 5%
(22/449) of patients treated with Iclusig. Hemorrhagic events occurred in 24% of
patients. The incidence of serious bleeding events was higher in patients with
accelerated phase CML (AP-CML), BP-CML, and Ph+ ALL. Most hemorrhagic events,
but not all occurred in patients with grade 4 thrombocytopenia. Interrupt
Iclusig for serious or severe hemorrhage and evaluate.
 
Fluid Retention: Serious fluid retention events occurred in 3% (13/449) of
patients treated with Iclusig. One instance of brain edema was fatal. In total,
fluid retention occurred in 23% of the patients. The most common fluid retention
events were peripheral edema (16%), pleural effusion (7%), and pericardial
effusion (3%). Monitor patients for fluid retention and manage patients as
clinically indicated. Interrupt, reduce, or discontinue Iclusig as clinically
indicated.
 
Cardiac Arrhythmias: Symptomatic bradyarrhythmias that led to a requirement for
pacemaker implantation occurred in 1% (3/449) of Iclusig-treated patients.
Advise patients to report signs and symptoms suggestive of slow heart rate
(fainting, dizziness, or chest pain). Supraventricular tachyarrhythmias occurred
in 5% (25/449) of Iclusig-treated patients. Atrial fibrillation was the most
common supraventricular tachyarrhythmia and occurred in 20 patients. For 13
patients, the event led to hospitalization. Advise patients to report signs and
symptoms of rapid heart rate (palpitations, dizziness). Interrupt Iclusig and
evaluate.
 
Myelosuppression: Severe (grade 3 or 4) myelosuppression occurred in 48%
(215/449) of patients treated with Iclusig. The incidence of these events was
greater in patients with AP-CML, BP-CML and Ph+ ALL than in patients with
CP-CML. Obtain complete blood counts every 2 weeks for the first 3 months and
then monthly or as clinically indicated, and adjust the dose as recommended.
 
Tumor Lysis Syndrome: Two patients (<1%) with advanced disease (AP-CML, BP-CML,
or Ph+ ALL) treated with Iclusig developed serious tumor lysis syndrome.
Hyperuricemia occurred in 7% (30/449) of patients overall; the majority had
CP-CML (19 patients). Due to the potential for tumor lysis syndrome in patients
with advanced disease, ensure adequate hydration and treat high uric acid levels
prior to initiating therapy with Iclusig.
 
Compromised Wound Healing and Gastrointestinal Perforation: Since Iclusig may
compromise wound healing, interrupt Iclusig for at least 1 week prior to major
surgery. Serious gastrointestinal perforation (fistula) occurred in one patient
38 days post-cholecystectomy.
 
Embryo-Fetal Toxicity: Iclusig can cause fetal harm. If Iclusig is used during
pregnancy, or if the patient becomes pregnant while taking Iclusig, the patient
should be apprised of the potential hazard to the fetus. Advise women to avoid
pregnancy while taking Iclusig.
-24-

--------------------------------------------------------------------------------

 
 
Most common non-hematologic adverse reactions: (≥20%) were hypertension, rash,
abdominal pain, fatigue, headache, dry skin, constipation, arthralgia, nausea,
and pyrexia. Hematologic adverse reactions included thrombocytopenia, anemia,
neutropenia, lymphopenia, and leukopenia.
 
Please see the full U.S. Prescribing Information for Iclusig, including the
Boxed Warning, for additional important safety information.
 
Forward-Looking Statements


This communication contains “forward-looking statements” including, but not
limited to, statements regarding future events and ARIAD’s business, strategy
and results. These statements are made pursuant to the safe harbor provisions of
the Private Securities Litigation Reform Act of 1995 and are identified by use
of words such as “may,” “anticipate,” “estimate,” “expect,” “project,” “intend,”
“plan,” “believe” and other words and terms of similar meaning. Such statements
are based on management’s expectations and are subject to certain factors, risks
and uncertainties that may cause actual results, outcome of events, timing and
performance to differ materially from those expressed or implied by such forward
looking statements. These risks and uncertainties include, but are not limited
to, our ability to meet anticipated clinical trial commencement, enrollment and
completion dates for our products and product candidates and to move new
development candidates into the clinic; our ability to secure a partnership for
brigatinib (AP26113); difficulties or delays in obtaining regulatory and pricing
and reimbursement approvals to market our products; our ability to successfully
commercialize and generate profits from sales of Iclusig; competition from
alternative therapies; our reliance on the performance of third-party
manufacturers and specialty pharmacies for the distribution of Iclusig; the
occurrence of adverse safety events with our products and product candidates;
preclinical data and early-stage clinical data that may not be replicated in
later-stage clinical studies; the costs associated with our research,
development, manufacturing and other activities; the conduct and results of
preclinical and clinical studies of our product candidates; the adequacy of our
capital resources and the availability of additional funding; patent protection
and third-party intellectual property claims; litigation, including our pending
securities class action and derivative lawsuits; our operations in foreign
countries; risks related to key employees, markets, economic conditions, health
care reform, prices and reimbursement rates; and other risk factors detailed in
ARIAD’s public filings with the U.S. Securities and Exchange Commission. The
information contained in this communication is believed to be current as of the
date of original issue. After the date of this communication, ARIAD does not
intend to update any of the forward-looking statements to conform these
statements to actual results or to changes in ARIAD’s expectations, except as
required by law.


Important Additional Information
 
ARIAD, its directors and certain of its executive officers may be deemed to be
participants in the solicitation of proxies from ARIAD stockholders in
connection with the matters to be considered at ARIAD’s 2015 annual meeting of
stockholders.  ARIAD intends to file a proxy statement and accompanying proxy
card with the U.S. Securities and Exchange Commission (the “SEC”) in connection
with any such solicitation of proxies from ARIAD stockholders. ARIAD
STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ ANY SUCH PROXY STATEMENT AND
ACCOMPANYING PROXY CARD AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY AND IN
THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION.  Information regarding ARIAD’s directors and executive officers is
available in ARIAD’s proxy statement, dated May 9, 2014, for its 2014 annual
meeting of stockholders. To the extent holdings of ARIAD’s securities by
directors or executive officers have changed since the amounts set forth in the
2014 proxy statement, such changes have been or will be reflected on Initial
Statements of Beneficial Ownership on Form 3 or Statements of Change in
Ownership on Form 4 filed with the SEC. More detailed information regarding the
identity of participants, and their direct or indirect interests, by security
holdings or otherwise, will be set forth in the proxy statement and other
materials to be filed with the SEC in connection with ARIAD’s 2015 annual
meeting of stockholders.  Additional information can also be found in ARIAD’s
Annual Report on Form 10-K for the year ended December 31, 2014, filed with the
SEC on March 2, 2015, and in ARIAD’s Quarterly Reports on Form 10-Q. ARIAD’s
stockholders will be able to obtain, free of charge, any proxy statement, any
amendments or supplements to the proxy statement and any other documents filed
by ARIAD with the SEC at the SEC’s website at http://www.sec.gov.  In addition,
copies will be available free of charge at ARIAD’s website at
http://www.ariad.com or by contacting ARIAD’s Investor Relations by mail at
ARIAD Pharmaceuticals, Inc., 26 Landsdowne Street, Cambridge, MA 02139 or by
phone at 617-503-7028.






ARIAD Pharmaceuticals, Inc.
For Investors
Kendra Adams, 617-503-7028
Kendra.adams@ariad.com


Or
For Media
Sard Verbinnen & Co.
George Sard/Andrew Cole/Chris Kittredge
212-687-8080




 
-25-